Citation Nr: 1435054	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 1993, for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for right ankle arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for right hip arthritis.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disorder, to include as due to shortening of the right leg.

6.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder.

7.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a degenerative disc disease of the cervical spine.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to service connection for left ankle synovitis and instability, to include as due to shortening of the right leg.

11.  Entitlement to service connection for a left hip disorder.

12.  Entitlement to service connection for a right shoulder disorder.

(The issues of whether there was clear and unmistakable error (CUE) in the January 4, 2012, Board of Veterans' Appeals (Board) decision that denied waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $8,857.36 and entitlement to payment or reimbursement of unauthorized medical expenses incurred at Physicians and Surgeons Inc., including prescription medication, on October 6, 2011 and dental services incurred on April 3, 2012 are the subject of two separate decisions (with different docket numbers.))


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Hearings were held before a Decision Review Officer (DRO) at the RO in August 1993, March 1994, September 1994, June 2007 and September 2010; transcripts of these hearings are associated with the claims file.

By a January 4, 2012 decision, the Board denied an effective date earlier than July 23, 1993 [the correct date is July 28, 1993], for TDIU and remanded the remaining claims to the RO for further development (in a separate January 4, 2012 decision, the Board also denied entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36).  The Veteran appealed those decisions to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a June 2013 Memorandum Decision which vacated and remanded the matter of an effective date earlier than July 23, 1993, for the award of TDIU for the Board to determine whether the Veteran was entitled to an effective date within the one-year period prior to that date.  [The Court also affirmed the denial of entitlement to recovery of an overpayment of VA compensation benefits in the amount of $8,857.36.  That issue will be addressed in a separate Board decision.]  

In a March 2013 statement, the Veteran claimed service connection for "ischemic heart disease due to exposure to Agent Orange which has resulted in high blood pressure, mascular hemorrhage od .... irregular heart beats, and palpitations."  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  [Notably, a final July 2000 Board decision denied service connection hypertension; hence, new and material evidence to reopen is required prior to de novo consideration of such claim.]  

Service connection for disorders of the knees and cervical spine were denied by unappealed rating decisions.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The matter of an effective date earlier than July 23, 1993, for the award of a TDIU rating is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective June 22, 1988, the Veteran's service-connected disabilities (right thigh gunshot wound with muscle damage, rated 40 percent; posttraumatic stress disorder (PTSD), rated 30 percent; and right thigh gunshot wound damage to muscle group XVIII, rated 20 percent) were rated 70 percent combined. 

2.  An August 1992 final Memorandum Decision of the Court affirmed a May 1991 decision of the Board which denied entitlement to a TDIU rating. 

3.  On July 28, 1993, VA received the Veteran's claim for increased rating for PTSD which stated that he had "lost another job." 

4.  No evidence has been presented which shows that the veteran was unemployable as a result of service-connected disability within the one year period prior to July 28, 1993.



CONCLUSION OF LAW

An effective date earlier than July 28, 1993 for the award of TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted TDIU and assigned an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2006 letter, February 2009 statement of the case (SOC) and subsequent supplemental SOCs (SSOCs) provided notice on the "downstream" issue of effective dates of awards.  The Veteran has not alleged, and the record does not not otherwise reveal, that notice in this case was less than adequate.  Notably, VCAA notice problems in this case have not been identified by the Veteran or VA or in the Court's June 2013 Memorandum Decision.  Moreover, as the Veteran asserts that the impact of his disabilities affecting his employment has been consistent for many years prior to July 28, 1993, the application of the law to the undisputed facts are dispositive and no further discussion of VA's duties to notify and assist is required.  Mason v. Principi, 16 Vet. App. 129 (2002).  The Board finds that the applicable mandates of the VCAA and implementing regulations are met.  


Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date earlier than July 28, 1993, for TDIU.  Specifically, in his May 2001 notice of disagreement, the Veteran quotes a prior decision of the Court in his case in stating that his TDIU claim "was first raised in an October 1989 personal hearing."  In a subsequent, December 15, 2006 statement, the Veteran argued that the effective date should be February 7, 1990, when it was "first" raised at a DRO hearing.  

The Veteran's initial TDIU claim was raised in an October 1989 personal hearing.  He subsequently filed a formal application for increased compensation based on unemployability in February 1990.  A March 1990 rating denied the Veteran's claim for TDIU, he appealed to the Board.  In a May 1991 decision, the Board affirmed the March 1990 rating decision denying the Veteran's claim for a TDIU rating.  The Veteran appealed this decision to the Court which, in an August 1992 Memorandum Decision, affirmed the May 1991 Board decision denying TDIU.  [Notably, the Veteran's attempt to reopen the May 1991 Board decision on the basis of clear and unmistakable error was denied in a June 1999 Board decision, vacated and dismissed by the Court in March 2000, and the Court's decision was was affirmed by the Federal Circuit in April 2001.  Accordingly, in January 2002, the Board dismissed the appeal, the Veteran appealed to the Court.  In September 2004, the Court affirmed the dismissal.  In February 2005, the Federal Circuit affirmed the Court].  

A November 1989 rating granted an increased rating for PTSD to 30 percent.  Service connection was also in effect for right thigh gunshot wound with muscle damage, rated 40 percent, and right thigh gunshot wound damage to muscle group XVIII, rated 20 percent.  The combined rating was 70 percent from June 22, 1988.

On July 28, 1993, the Veteran claimed an increased rating for PTSD and stated that he "lost another job."  [A March 1999 rating decision assigned an increased 70 percent rating for PTSD from July 28, 1993.]  In August 1993, the Veteran submitted a formal application for TDIU.  He reported that he last worked full time as an accountant in July 1986 and, since that time, had been working 25 hours per week as an accountant.  In his hearing testimony and written communications, the Veteran has stated that he experienced employment problems essentially due to PTSD.  

A July 2000 Board decision granted TDIU.  This decision was implemented by a May 2001 rating decision which assigned an effective date of July 28, 1993, the date of claim which requested increased benefits.  

As noted by the Court in the June 2013 Memorandum Decision, the Veteran's "February 1990 claim for an increased disability rating was already decided by the Board in May 1991, and that decision was affirmed by the Court in August 1992.  Because the Court's August 1992 decision is final, the Federal Circuit held that [the Veteran] cannot obtain an effective date based on his February 1990 claim."  

As further noted by the Court in the June 2013 Memorandum Decision, given that the Veteran had a combined 70 percent disability rating prior to July 28, 1993 (from June 1988), he met the initial criteria for scheduler consideration of TDIU under 38 C.F.R. § 4.16(a) and may be entitled to an effective date within the one-year period prior to that date.  

However, despite his assertions of unemployability extending back to July 1986 (August 1993 TDIU application), applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  A claim for an increased rating encompasses a claim for TDIU.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, where, as here, TDIU entitlement arose more than a year before the Veteran's TDIU claim, the effective date of the award may not precede the date of that claim.  38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  



ORDER

An effective date prior to July 28, 1993, for the award of a TDIU is denied.


REMAND

As noted in the January 2012 Board remand:

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran had a VA examination for his left ankle in December 2009.  The examiner opined that the left ankle synovitis and instability was not caused by or the result of the right thigh gunshot wound.  The rationale was that the leg length disparity was less than an inch.  The Veteran wrote in an October 2011 statement that various VA doctors had confirmed that his right leg was one inch shorter than the left.  The Board notes that at October 1993 and February 2009 VA examinations the right leg was noted to be one inch shorter than the left leg.  Therefore, the December 2009 VA examination is insufficient because the rationale appears to have been based on an inadequate factual premise regarding the leg length discrepancy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  Furthermore, the Court also stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran must therefore be provided with another VA examination before the issue of service connection for left ankle synovitis and instability can be decided on the merits.

Review of the record shows that the Veteran has not been afforded an examination of his left ankle as requested in the January 2012 Board remand.  Further, although the record suggests that the RO has obtained additional evidence pursuant to the January 2012 Board remand, the Veteran has not been furnished with an SSOC in connection with the matters which were remaned.  The Board is obligated by law to ensure that the RO complies with its remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A January 2012 rating decision granted service connection and assigned a 10 percent rating for right hip arthritis and denied service connection for right shoulder arthritis.  The Veteran disagreed with this determination in a January 2012 statement.  A June 2012 rating decision denied service connection for a left hip disorder.  The Veteran disagreed with this determination in a statement received in September 2012.  The RO has not issued a SOC addressing these issues, as required, and the Board must remand these matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects his appeal by filing a timely substantive appeal after the SOC is issued.

Finally, the record suggests that the Veteran receives ongoing treatment for his claimed disabilities.  Such records are likely to contain information pertinent to the matters at hand and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record), including complete records from the VA Tennessee Valley Health Care System.  He should be notified if any records he identifies are not received pursuant to the RO's request.

2.  After the above development is complete, the RO should schedule the Veteran to undergo a VA examination to evaluate his left ankle synovitis and instability, to include as due to shortening of the right leg.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding his left ankle synovitis and instability.

a)  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), including measuring the length of the Veteran's legs, and all clinical findings should be reported in detail.

b)  The examiner should then specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that there is a causal connection between the Veteran's left ankle synovitis and instability, to include as due to shortening of the right leg, and his active service; or whether such a relationship to service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report. 

c)  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

3.  The RO should then review the record and re-adjudicate the claims.  If any remain denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

4.  The RO must also issue a SOC addressing entitlement to an increased rating for right hip arthritis and service connection for a left hip and right shoulder disorders.  The Veteran should be afforded the appropriate period of time to file a substantive appeal.  These issues are to be returned to the Board only if a timely substantive appeal is filed following issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


